department of the treasury wasnngwn ve see contact person telephone number in reference to ol e dollar_figure date apr internal_revenue_service significant index nos -00 legend l n dear sir or madam this is in response to m's request for a ruling that supercedes our letter to m dated january as our letter of january sec_501 internal_revenue_code_of_1986 submitted by m's authorized legal_representative relating to m's termination and charitable fund agreement with n corrections on page relating to the terms of the charitable fund agreement provides certain rulings under and of the this ruling incorporates certain factual this ruling m has been recognized as exempt under sec_501 of a private_operating_foundation under the code and classified as sec_4942 m's purposes include making distributions and grants to other organizations described in sec_501 of the code n has been recognized as exempt under sec_501 a publicly_supported_organization of the code and classified as described in sec_509 n has been classified as a vi of the code a community_trust described in section and b 170a-9 e of the income_tax regulations existence for more than calendar months n provide grants to public_charities described in sec_501 in the geographic areas in which it operates is organized to n has been in m proposes to transfer all of its assets to n pursuant to a plan of distribution approved by m's board_of directors m oe states that there will not any group of persons that has control_over both m and n either before or after the transfer of assets m also represents that after the transfer has been completed m will terminate its operations and corporate existence the proposed transfer will be made pursuant to a charitable m and n n will be held in under the agreement the to further or carry out the religious fund agreement between l assets transferred by m to maintained by n charitable educational literary and or scientific purposes as stated in n's governing instruments m's representative to specify the exempt_organizations to be recipient of grants from the donor fund maintained by n behalf annual distributions from the fund which will be under n’s control will at the least be amounts that were required to be distributed under sec_4942 of the code when the funds were held by m the agreement will permit a on m's a donor fund sec_5 of the charitable fund agreement provides that contributions to funds held and maintained by m are irrevocable and nonrefundable and are the property of n sec_5 further states that n retains full and unlimited control_over whether or not to follow specifications and or recommendations given by a donor amendments to make it clear that all property and income derived from the investment of the funds become part of the general funds of n m also represents that sec_5 will also include the agreement also provides that recommendations made by m that would benefit l privately or l's family members or that is determined after investigation by n not to further exempt purposes will not be honored the agreement defines exempt_organizations as those government entities or public_charities that are respectively described in sec_170 or tax-exempt under sec_501 of the code sec_507 of the code provides that except as provided in sec_507 the status of any private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful or repeated acts or a willful and flagrant act giving rise to liability for tax under chapter that because of such act the organization is liable for the tax imposed by sec_507 and either the organization pays the tax or the entire amount of the tax is abated under sec_507 and the secretary notifies the organization sec_507 c of the code imposes an excise_tax on each oll terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets sec_507 a of the code provides that the status as or a willful and flagrant act a private_foundation of any organization with respect to which there have not been either willful repeated acts act rise to liability for tax under chapter shall be terminated if such organization distributes all of its net assets to one or more organizations described in sec_170 a other than clauses vii so described for a continuous calendar months immediately preceding such distribution each of which has been in existence and or failure to act giving or failures to and viii sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 of the code states that the term self dealing means any direct or indirect transfer to for the benefit of of a private_foundation a disqualified_person of the income or assets or use by or sec_4942 of the code imposes an excise_tax on the undistributed_income as defined in paragraph a a -2 of a private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period as defined in paragraph c distributed means distributed as qualifying distributions under sec_4942 for purposes of sec_4942 the term of this section of sec sec_4944 of the code imposes a tax on a private_foundation that invests any amount in such manner as jeopardize the carrying out of any of its exempt purposes to sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as an organization unless such organization is described in paragraph sec_509 private_foundation exercises expenditure_responsibility with respect to such grant an exempt_operating_foundation or the a grant to or is or of sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as purposes specified in sec_170 b a grant to another organization for sec_4945 of the code provides that the expenditure 2nd in subsection d means that the responsibility referred to private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary to obtain full and sec_4946 of the code provides in part that the term disqualified_person shall not include any organization which is described in sec_501 organization described in sec_509 other than an sec_4946 b of the code defines a disqualified_person to include with respect to foundation_manager a private_foundation a sec_4946 of the code states that the term foundation_manager includes a trustee of a foundation having the authority or responsibility over the activities of the foundation sec_1_507-2 of the foundation and similar excise a or a willful or failures to act taxes regulations provides that under sec_507 a private_foundation with respect to which there have not been either willful repeated acts or failure to act giving rise to liability for and flagrant act tax under chapter may terminate its private_foundation_status by distributing all of its net assets to one or more organizations described in sec_170 a clauses vii so described for a continuous period of at least calendar months immediately preceding such distribution a foundation which makes such a termination is not required to give the notification described in sec_507 a private_foundation which terminates its private_foundation_status under sec_507 a does not incur tax under sec_507 and therefore no abatement of such tax under sec_507 required does not apply to such a termination a private each of which has been in existence and other than in since section and viii is sec_1_507-2 i of the regulations provides that an organization which terminates its private_foundation_status under sec_507 a the provisions of sec_6043 is required to file a return under sec_1_507-2 of the regulations provides that a private_foundation will meet the requirement that it ‘distribute all of its net assets' within the meaning of sec_507 b a only if title and interest in and to all of its net assets to one or more organizations referred to it transfers all of its right oy - - in sec_507 b a sec_1_507-2 i of the regulations provides that in of this section a transferor private_foundation herein sometimes referred to order to effectuate a transfer of 'all of its right title and interest in and to all of its net assets' within the meaning of paragraph a may not impose any material restriction or condition that prevents the transferee organization referred to b a charity' from freely and effectively employing the transferred assets or the income derived therefrom in furtherance of its exempt purposes whether or not a particular condition or restriction imposed upon a transfer of assets is 'material' within the meaning of paragraph a determined from all of the facts and circumstances of the transfer to be considered in making such a determination are some of the more significant facts and circumstances of this section must be as the ‘public in section a whether the public charity including a participating trustee custodian or agent in the case of a community_trust the owner in fee of the assets it receives from the private_foundation is b whether such assets are to be held and administered by the public charity in a manner consistent with one or more of its exempt purposes c whether the governing body of the public charity has the ultimate authority and control_over such assets and the income derived therefrom and d whether and to what extent the governing body of the public charity is organized and operated so from the transferor as to be independent sec_1_507-2 a iv a of the regulations provides in part that the presence of any of the following factors will be considered as preventing the transferee 'from freely and effectively employing the transferred assets or the income derived therefrom in furtherance of its exempt purposes' the meaning of paragraph a i of this section within with respect to distributions made after date the transferor private_foundation a disqualified_person with respect thereto or any person or committee designated by or an agreement with pursuant to the terms of such a person hereinafter referred to as 'donor' reserves the right directly or indirectly to name instrument of transfer of particular sec_509 organizations the persons to which the transferee public charity must distribute or to direct the timing of such other than by designation in the or oe distributions other than by direction in the instrument of transfer that some or all of the principal as opposed to specific assets not be distributed for a specified period as for example by a power_of_appointment sec_1_507-2 v of the regulations see example of sec_53_4940-1 of the regulations provides that a distribution_of_property for purposes described in sec_170 sec_4942 shall not be treated as of property a qualifying_distribution under b which is a sale_or_other_disposition or section a i of the regulations provides that the term 'qualifying distribution' means any amount including program related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b of the code or sec_53_4945-6 v of the regulations provides that under sec_4945 the term ‘taxable expenditure’ includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b any payment which constitutes a qualifying_distribution under sec_4942 or an allowable deduction under sec_4940 is not treated as a taxable_expenditure sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term ‘disqualified person' shall not include any organization which is described in sec_501 a other than an organization described in section m will transfer all of its net assets to m m has been a private_operating_foundation described in section charitable fund agreement between l transfer has been approved by m's board_of directors classified a sec_4942 described in sec_170 existence for more than calendar months n will use the funds transferred from m purposes described in sec_170 through government entities or public_charities specified by m is a vi which has been in under the agreement to accomplish charitable a publicly_supported_organization or sec_501 c of the code and n n n pursuant to the proposed a pursuant to these representations n will freely and effectively employ the transferred assets within the meaning of sec_1_507-2 i of the regulations accordingly the transfer of all of m's net assets to n constitutes a transfer described in sec_507 b a of the code the transfer will result in however the tax imposed by sec_507 a termination of m's private_foundation_status will not be applicable d2 a to m pursuant to sec_1_507-2 of the regulations as indicated above n will use the funds transferred from m of the code to accomplish purposes described in sec_501 therefore the transfer constitutes a c b in addition qualifying_distribution described in sec_4942 the legal accounting and other administrative costs associated with the transfer of assets constitute a qualifying_distribution pursuant to sec_53 a i of the regulations and the transfer does not constitute a sale or disposition of property for purposes of the tax imposed by pursuant to sec_53_4940-1 f of the regulations assets transferred will be used by n to accomplish m's charitable purposes which are otherwise described in sec_170 b the transfer and incidental_expenses including expenses_incurred by this private_letter_ruling request will not constitute taxable_expenditures described in sec_4945 of the code is addition since n in sec_509 a vi m will not be required to exercise expenditure_responsibility with respect to the assets transferred to a publicly_supported_organization described and b as required by h further since the in n funds will only be distributed by n from an account the charitable fund agreement will provide that is not bound by the representative's recommendation and will maintained by n after recommendations are made by m's representatives n not honor any distribution recommendations made by m's representatives if such recommendations benefit l members of exempt under sec_501 ‘disqualified person' within the meaning of sec_4946 of the code pursuant to sec_53_4946-1 of the regulations therefore the transfer of assets from m to n will not constitute an act of self-dealing under sec_4941 of the code or the family an organization recognized as further since n of the code is not a is l n the transfer of assets from m to n constitutes a transfer to n described in b a will be dedicated to sec_170 b purposes even if n receives no recommendations from m tax imposed on jeopardizing investments under sec_4944 of the code does not apply to the transfer the assets transferred from m to grant recipients the as after the transfer m will terminate its operations and corporate existence return a copy of its corporate dissolution and otherwise comply with the service's termination procedures pursuant to sec_1_507-2 m will be required to file its final i of the regulations based on the above we rule as follows 2a the transfer of all of the assets of m the status of m as of the code and as deductible by donors to the extent provided by sec_170 an organization to which donations are an organization described in sec_501 c n will not affect to the transfer of all of m's assets to n will terminate m' sec_2 status as so that no tax will be imposed under sec_507 a private_foundation pursuant to sec_507 b a the transfer of all of m's assets to sale or disposition of property within the meaning of sec_4940 nor subject m to an excise_tax under that section n will not constitute any the transfer of all of m's assets to n will not constitute an act of self dealing within the meaning of sec_4941 of the code to an excise_tax under that section nor subject l the transfer of all of m's assets to n will constitute a qualifying_distribution under sec_4942 and will not subject m an excise_tax under that section to the transfer of all of m's assets to n will not constitute a jeopardizing investment within the meaning of sec_4944 nor subject m to tax under that section the transfer of all of m's assets to n will not constitute a taxable_expenditure within the meaning of sec_4945 will not be required to exercise expenditure_responsibility under sec_4945 with respect to the transfer and m the legal accounting and other expenses including filing in connection with this ruling_request will not incurred by m constitute taxable_expenditures under sec_4945 after m has ceased to exist as filed a final return and otherwise complied with service's termination procedures m will no longer be required to file form_990-pf information returns a separate legal entity and has this ruling is directed only to l m and n this ruling supercedes our ruling to m dated january k as precedent of the code provides that it may not be used or cited section we are informing your key district_director of this ruling sincerely yours signeu de wek ot vieng gly he robért c harper manager exempt_organizations technical group jr
